10-4464-cv
         Lessambo v. PricewaterhouseCoopers, L.P.




                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 21st day of December, two thousand eleven.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                     Chief Judge,
 9                PIERRE N. LEVAL,
10                DEBRA ANN LIVINGSTON,
11                     Circuit Judges.
12       ____________________________________________________________
13
14       Felix I. Lessambo,
15                Plaintiff-Appellant,
16
17                   -v.-                                             10-4464-cv
18
19       PricewaterhouseCoopers, L.P.; Suchi
20       Lee; Durga Malampalli; Thomas Moore;
21       Thomas Mullen; Puneet Arora,
22                Defendants-Appellees,
23
24       Oscar M.Q. Teunissen; Dimittri
25       Semenov; Thomas Swoboda; Thomas
26       Groenen; Lowell Huth; Elena Richards;
27       Michelle Yen McGrady,
28                Defendants.
29       ___________________________________________________________
 1
 2   FOR PLAINTIFF-APPELLANT:    Felix I. Lessambo, pro se, Mount
 3                               Vernon, NY.
 4
 5   FOR DEFENDANTS-APPELLEES:   Stephen L. Sheinfeld, William M.
 6                               Sunkel, Winston & Strawn LLP,
 7                               New York, NY.
 8
 9       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED,

10   AND DECREED that the District Court judgment is AFFIRMED.

11

12       Plaintiff-Appellant Felix I. Lessambo, pro se, appeals

13   from the September 29, 2010 judgment of the United States

14   District Court for the Southern District of New York

15   (Pauley, J.) dismissing the complaint on summary judgment.

16   We assume the parties’ familiarity with the underlying facts

17   and the procedural history of the case.

18   [1] This Court lacks jurisdiction to review the District

19   Court’s June 2009 decision granting the motion for partial

20   judgment on the pleadings because that decision was not

21   designated in Lessambo’s notice of appeal, as required by

22   Rule 3(c)(1)(B) of the Federal Rule of Appellate Procedure.

23   See Shrader v. CSX Transp., Inc., 70 F.3d 255, 256 (2d Cir.

24   1995) (holding that, when a notice of appeal specified one

25   district court order while failing to reference another, an

26   appeal from the unmentioned order cannot be considered).

27   Therefore, insofar as Lessambo challenges the District


                                 -2-
 1   Court’s June 2009 decision, the appeal is dismissed for lack

 2   of subject-matter jurisdiction.

 3   [2] As to Lessambo’s remaining contentions, we affirm for

 4   substantially the same reasons stated in the District

 5   Court’s thorough opinion.

 6

 7       Finding no merit in Lessambo’s remaining arguments, we

 8   hereby AFFIRM the judgment of the District Court, and

 9   DISMISS the portion of the appeal for which we lack

10   jurisdiction.
11
12
13                               FOR THE COURT:
14                               Catherine O’Hagan Wolfe, Clerk
15
16




                                 -3-